Citation Nr: 0206825	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  02-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of teeth.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence has been 
obtained by the RO.

2.  The veteran's loss of teeth did not involve loss of 
substance of the body of the maxilla or mandible.

3.  The veteran's loss of all natural teeth are not the 
result of service trauma.


CONCLUSION OF LAW

The requirements for service connection for loss of teeth 
have not been met.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that incidents 
during his active service led to his loss of teeth.  He 
maintains that if he would not have sustained an accident in 
service, he would still have his natural teeth.  
Additionally, the veteran maintains that he has spent a 
minimum of $10,000.00 on his teeth, and he feels that he is 
entitled to some kind of compensation for that.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
regarding notice and duty to assist have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).  In that regard, in 
the January 2002 statement of the case, the veteran was 
notified of the reasons his claim has been denied, and of the 
type of evidence needed to substantiate his claim.  
Additionally, the veteran was afforded a VA examination in 
November 1999, and he has submitted two statements from his 
private dentist.  The veteran provided testimony at a hearing 
at the RO in December 2001.  There is no indication that 
there are outstanding relevant treatment records that should 
be obtained.  As such, the Board finds that the requirements 
under the VCAA regarding notice and the duty to assist have 
been satisfied, and the Board will proceed with appellate 
disposition.

The facts of this case are as follows.  By VA letter dated in 
November 1949, the veteran was informed that service 
connection was established for teeth # 5, 8, and 14.  The 
veteran was scheduled for a dental examination in December 
1949.  By VA letter dated in January 1950, the veteran was 
notified that the examination did not reveal any service 
connected dental condition that would require treatment at 
that time.

In March 1998, the veteran contacted the RO requesting 
clarification as to the November 1949 letter.  He inquired as 
to whether he could get treatment at a VA medical center for 
his teeth.  In June 1998, the veteran submitted a statement 
indicating that during service he was hit in the mouth with a 
wrench.  He stated that a tooth was wired together as a 
result of that accident.  Consequently, in a March 1999 
rating decision, the veteran was awarded service connection 
for tooth #8, due to in-service trauma, for purposes of 
receiving outpatient dental treatment.  

In a July 1999 statement, the veteran claimed that he should 
be service-connected for laceration scars on the lower lip, 
related to the in-service wrench incident.  He also indicated 
that from the date of his discharge from service, he had to 
have several teeth filled and re-filled, until it became 
necessary to resort to dentures.  The veteran claimed that 
due to irritation and trauma of the loss of natural teeth, he 
was requesting compensation.

In November 1999, the veteran underwent a VA dental 
examination.  He reported to the examiner that during 
service, while on shipboard, he was doing some maintenance 
work and was hit in the face by a pipe wrench.  The veteran 
reported that he broke his upper right front tooth, and 
sustained a laceration of his lip.  He was treated by wiring 
the tooth to other teeth.  The veteran stated that other 
teeth were knocked loose at the same time.  The wired tooth 
later had to be extracted, but was not replaced while in 
service.  The veteran stated that following service, his 
tooth was replaced with a bridge.  The veteran related that 
from that time forward, he started having dental problems.  
In 1952 or 1953, the veteran had all his teeth extracted, and 
dentures placed.  The veteran maintained that he has worn 
several sets of dentures over the years.  The examiner 
diagnosed the veteran as being edentulous.  The examiner 
stated that he was unable to establish the reason for the 
loss of teeth, although a review of the record revealed that 
the veteran had a large number of restorations placed in the 
1940s and 1950s.  As such, the examiner opined that caries 
were at least contributory to the loss of teeth.

In a February 2000 rating decision, the RO awarded service 
connection for a facial scar.  The RO did not address the 
issue of loss of teeth at that time.  

In March 2000, the veteran submitted a statement clarifying 
his contentions.  The veteran reiterated the accidental 
incident with the wrench in service.  The veteran stated that 
the dentist who treated him in service made no mention of 
having wired his several loose teeth together, as they had 
been knocked loose from the wrench handle going into his 
mouth.  He clarified that his claim was that had he not had 
the accident, he would still have his natural teeth.  

In an August 2000 rating decision, the RO denied service 
connection for loss of teeth.  In response, the veteran 
submitted an undated statement from his private dentist, 
Gerald P. Runde, D.D.S., who concluded that the in-service 
falling wrench trauma and the subsequent wiring of his teeth 
were contributing factors to his defective teeth.  The RO 
again denied service connection for loss of teeth in a 
September 2001 rating decision.  The veteran disagreed with 
that decision and initiated this appeal.  

In December 2001, the veteran testified at a hearing at the 
RO.  The veteran described the incident during service in 
which a falling pipe wrench hit him in the mouth, breaking 
off a front tooth and loosening several other teeth.  The 
veteran submitted dental charts that he made, to demonstrate 
the teeth he was missing in service, and upon release from 
active duty.  Those charts are in the claims file.  The 
veteran also testified that during the 1950s, due to heavy 
dental expense and the advice of his dentist, he got a full 
set of dentures.  He stated that he has had several sets of 
dentures over the years, and has developed pain in his jaw 
from the dentures.  The veteran stated that he probably had 
spent a minimum of $10,000.00 on his teeth over the years, 
and he felt that it was time for VA to "kick in."  The 
veteran related that many of his earlier private treating 
physicians were deceased.  The veteran confirmed that to his 
knowledge, there was no loss of bone or bone damage, and no 
dentist had ever told him that he had bone damage.  

The Board has reviewed the history of this appeal, and all 
the evidence of record, as summarized in part above.  
However, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  Initially, the Board notes that VA compensation is 
only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  Otherwise, a veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

In the present case, the veteran is not claiming that he has 
any of the conditions listed under 38 C.F.R. § 4.150, 
including loss of teeth due to loss of substance of body of 
maxilla of mandible, which are subject to compensation.  
Moreover, the evidence does not reflect that the veteran 
sustained loss of maxilla or the mandible, or that the 
veteran currently has any of the dental conditions listed 
under 38 C.F.R. § 4.150.  The November 1999 VA examination 
indicated that caries contributed to the veteran's loss of 
teeth.  At the December 2001 hearing, the veteran confirmed 
that no dentist has told him that he had bone damage.  
Rather, the veteran is claiming that his eventual loss of all 
his natural teeth was due to in-service trauma.  

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the veteran's loss of teeth.  
Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

Under current VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  Rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b); see 38 U.S.C.A. § 1712.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the Board notes that the 
veteran was previously awarded service connection for teeth # 
5, 8, and 14, for purposes of receiving VA outpatient dental 
treatment.  In regard to his total loss of teeth, he did not 
apply for treatment for total loss of teeth within 90 days of 
separation from service.  In fact, the evidence reflects that 
he did not begin wearing dentures until the 1950s.  Thus, he 
does not meet the Class II criteria.  38 C.F.R. § 17.161(b); 
see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
Initially, the Board does not dispute that the veteran was 
struck in the mouth with a falling wrench during service, as 
he contends, as this incident is clearly noted in his service 
medical records.  In fact, in November 1949, the veteran was 
awarded service connection for teeth # 5, 8, and 14, for 
purposes of receiving treatment.  Moreover, in March 1999, 
the RO continued eligibility for outpatient treatment for 
tooth # 8, on the basis that his tooth was injured by in-
service trauma.  However, there is no persuasive evidence in 
the record that the veteran's total loss of teeth is related 
to dental trauma.  Rather, the evidence reflects that the 
veteran's loss of teeth occurred after service, and that 
caries were a contributory cause.  

While the Board acknowledges the undated statement from Dr. 
Runde, submitted by the veteran in September 2000, in which 
Dr. Runde opines that the falling wrench trauma and 
subsequent teeth wiring were contributing factors to the 
"defective teeth," that statement is unpersuasive to show 
that the veteran's post-service loss of teeth was due to in-
service trauma.  Dr. Runde states that the in-service 
incidents "were contributing factors for the defective teeth 
stated in your rating decision form dated 9-8-2000," but he 
does not specify what "defective teeth" he is referring to, 
and he does not mention loss of teeth.  Presumably, Dr. Runde 
was referring to a rating decision dated in August 2000, with 
a cover letter dated in September 2000.  The rating decision 
denied service connection for loss of teeth on the basis that 
evidence showed that the veteran had missing teeth and 
defective teeth due to caries, which were not disabling 
conditions subject to compensation.  The rating decision 
primarily refers to the condition of the veteran's teeth at 
the time of service.  

Dr. Runde's statement that the in-service falling wrench 
trauma and subsequent teeth wiring were contributing factors 
to the defective teeth, does not support the veteran's claim 
that his post-service loss of all natural teeth was caused by 
service trauma.  Moreover, the November 1999 VA examination 
concluded that caries were a contributory factor to the 
veteran's loss of teeth.  The VA examiner's opinion was made 
after a review of the veteran's service medical records and 
post-service medical records.  The examiner provided a 
summary of the veteran's medical history, as well as the 
veteran's report of his own history.  The examiner also 
included a discussion of the objective findings from 
examination.  As such, the Board is more persuaded by the VA 
examiner's opinion that caries contributed to the veteran's 
loss of teeth.  Thus, the veteran does not meet the Class 
II(a) criteria for service connection for a noncompensable 
dental condition which resulted from combat wounds or other 
service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

Finally, the Board acknowledges the veteran's contentions 
that in-service incidents led to the loss of his natural 
teeth.  Nevertheless, as the veteran is a layperson without 
medical expertise and training in the field of dentistry, he 
is not competent to comment on the presence of a current 
dental disorder or the causation of such a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(laypersons are not competent to offer medical opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  The veteran's loss of teeth does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the appeal is denied.  The Board has considered the benefit 
of the doubt rule, but as the evidence is not in relative 
equipoise, that doctrine does not provide a favorable outcome 
in this appeal.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for loss of teeth is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

